       Case 4:20-cv-00135-CDL Document 40 Filed 08/26/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

SHEREEN GREENE,                      *

      Plaintiff,                     *

vs.                                  *
                                            CASE NO. 4:20-CV-135 (CDL)
QUICKEN LOANS, LLC.,                 *

      Defendant.                     *

                                     *

                                O R D E R

      Presently pending before the Court is Quicken’s motion for

judgment on the pleadings as to its counterclaim for declaratory

judgment which seeks a judicial declaration that Shereen Greene is

in default on her loan obligation to Defendant.             As explained in

the following discussion, Quicken’s counterclaim for declaratory

judgment   is   non-justiciable    under    the   present    circumstances.

Accordingly, its motion for judgment on the pleadings (ECF No. 38)

is denied and its claim for declaratory judgment is dismissed.

                               DISCUSSION

      In its counterclaim for declaratory judgment pursuant to 28

U.S.C. § 2201 et seq., Quicken in essence seeks permission from

the Court to pursue the remedies for default set forth in Greene’s

loan documents. It seeks this permission based upon the pleadings.

See Carbone v. Cable News Network, 910 F.3d 1345, 1350 (11th Cir.

2018) (“[A] party may move for judgment on the pleadings ‘[a]fter
      Case 4:20-cv-00135-CDL Document 40 Filed 08/26/21 Page 2 of 4



the pleadings are closed – but early enough not to delay trial.’”

(quoting Fed. R. Civ. P. 12(c))).            Generally, “[a] motion for

judgment on the pleadings is governed by the same standard as a

motion to dismiss under Rule 12(b)(6).”            Id.

     Before addressing the merits of Quicken’s claim, the Court

must first be satisfied that it has the authority to issue a

declaratory judgment under the circumstances presented by the

motion.     That analysis begins with the fundamental principle that

the Court may only issue a declaratory judgment “[i]n a case of

actual controversy within its jurisdiction.”              28 U.S.C. § 2201(a).

“The Declaratory Judgment Act’s ‘actual controversy’ requirement

is jurisdictional and, thus, ‘a threshold question in an action

for declaratory relief must be whether a justiciable controversy

exists.’”    Odyssey Marine Expl., Inc. v. Unidentified, Shipwrecked

Vessel or Vessels, 512 F. App’x 890, 895 (11th Cir. 2013) (per

curiam) (quoting U.S. Fire Ins. Co. v. Caulkins Indiantown Citrus

Co., 931 F.2d 744, 747 (11th Cir. 1991)).           “To establish a case or

controversy sufficient to invoke a court’s jurisdiction under the

Declaratory Judgment Act, a party must, ‘[a]t an irreducible

minimum,’ show: ‘(1) that they personally have suffered some actual

or threatened injury as a result of the alleged conduct of the

defendant;    (2)   that   the   injury   fairly    can    be   traced   to   the

challenged action; and (3) that it is likely to be redressed by a




                                      2
       Case 4:20-cv-00135-CDL Document 40 Filed 08/26/21 Page 3 of 4



favorable decision.”      Id. (quoting Caulkins Indiantown Citrus Co.,

931 F.2d at 747).

      Here, Quicken seeks a ruling by the Court that Greene is in

default on her loan with Quicken so that it can then proceed with

foreclosure    knowing    that   this       Court     has    advised   that   such

foreclosure is legally authorized.             Such a ruling by the Court

would be a classic advisory opinion.                Quicken maintains that it

needs this judicial “okay” because Greene may attempt to thwart

the foreclosure.      It makes this assumption based on what it

contends amounts to litigiousness by Greene in the past. The Court

finds that Quicken’s concerns are speculative and do not convert

this matter to an actual controversy for Article III jurisdiction

purposes.   See, e.g., Odyssey Marine Expl., Inc., 512 F. App’x at

895-96 (rejecting a “premature” request for a declaratory judgment

which would result in an “impermissible advisory opinion”).

      Quicken fails to adequately explain why it needs the Court to

declare that Greene is in default when Georgia law provides the

steps necessary for Quicken to pursue a nonjudicial foreclosure

without the Court’s intervention.             Given the existence of state

law   procedures    governing     nonjudicial          foreclosure      and   the

hypothetical nature of Quicken’s concerns about Greene’s future

litigious     behavior,   Quicken’s         request    for    an   impermissible

advisory opinion asks the Court to extend its authority beyond its

constitutional bounds.      Even if Greene does bring suit again, she


                                        3
        Case 4:20-cv-00135-CDL Document 40 Filed 08/26/21 Page 4 of 4



would need to secure an injunction to stop Quicken’s foreclosure

sale.    Considering the Court’s previous dismissal of Greene’s

claims in their entirety, Greene’s chances of obtaining such an

injunction are remote at best.            The Court does not have the

authority    to   grant   “stamps   of    approval   or   reassurance”   to

frustrated litigants.

                                CONCLUSION

     For the foregoing reasons, Quicken’s motion for judgment on

the pleadings (ECF No. 38) is denied, and Quicken’s counterclaim

for declaratory judgment is dismissed. The only claim that remains

pending is Quicken’s first counterclaim for breach of Note and

Security Deed.1

     IT IS SO ORDERED, this 26th day of August, 2021.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




1
  As Quicken observes, its second counterclaim for set-off is moot in
light of the Court’s dismissal of Greene’s complaint in its entirety.


                                     4
